Citation Nr: 1616459	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  He died in September 2005, and the appellant claims as the surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the RO that declined to reopen a claim for service connection for the cause of the Veteran's death on the basis that new and material evidence had not been received; and denied the appellant's claim for death pension benefits.  The appellant timely appealed.

In January 2016, the appellant testified during a hearing before the undersigned at the RO.  Following the hearing, the appellant submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issue of whether the May 2007 rating decision, for accrued benefit purposes, was clearly and unmistakably erroneous in denying service connection for shrapnel wounds of the right lower extremity, has been raised by the record in a January 2014 statement and in the appellant's January 2016 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2007, the RO denied the appellant's claim for service connection for cause of death.  The appellant did not appeal this decision.

2.  Evidence associated with the claims file since the RO's May 2007 denial of service connection for cause of death is cumulative.

3.  The appellant's countable income exceeded the limit for purposes of entitlement to non-service-connected death pension.


CONCLUSIONS OF LAW

1.  The RO's decision in May 2007, denying service connection for cause of death, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  The evidence received since the RO's May 2007 denial of service connection for cause of death is not new and material, and the claim for service connection for cause of death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The appellant is not entitled to payment of non-service-connected death pension benefits.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.21, 3.23. 3.272(h) (2015); VA Manual M21-1, Part I, Appendix B (2009, 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the claimant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.
  
Through August 2010 and January 2011 letters, the RO notified the appellant of elements of service connection for cause of death, the elements for death pension benefits, and the evidence needed to establish each element; and notified the appellant of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim.  The RO also explained that evidence was needed to show that the cause of the Veteran's death was related to active service.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the appellant's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records, an autopsy report, and a certificate of death.  While the current record does not include records of the Veteran's VA treatment in Florida in 1991 as identified by the appellant, given the nature of the issues under consideration, the evidence already of record, and the basis for the denials, as indicated below, the Board finds that such records are not dispositive of the appeal; hence, the omission of those records do not prejudice the appellant.  The Board also notes that the appellant has been given opportunities to submit and/or identify evidence to support her claims, and has provided testimony.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims on appeal.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge clarified the issues and explained the concepts regarding service connection for cause of death.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The actions of the Veterans Law Judge supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, there is no further assistance that would be reasonably likely to assist the appellant in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Application to Reopen

The RO originally denied service connection for the cause of the Veteran's death in May 2007 on the basis that, during the Veteran's lifetime, service connection had not been awarded for any disabilities.  

The evidence of record at the time of the denial of the claim in May 2007 included the Veteran's enlisted record and report of separation; his service treatment records; his service discharge records; a June 2004 report of VA examination that includes a diagnosis of shrapnel wounds of right leg in WWII; and a June 2004 rating decision, denying service connection because service treatment records were silent for any treatment of bilateral external otitis or for shrapnel wounds of the right lower extremity, and examination on entry showing two scars on right leg around the knee; and statements from acquaintances who were aware of problems with the Veteran's ears and right leg post-service.
  
The evidence of record also included a September 2005 certificate of the Veteran's death; an autopsy report; proof of marriage; and statements of the appellant.  During his lifetime, the Veteran had no service-connected disabilities.  His death certificate shows that the immediate cause of death was esophageal cancer, which was confirmed by autopsy. 

Based on this evidence, the RO concluded in May 2007 that the evidence fails to show that the cause of the Veteran's death was related to active service.  In essence, at the time of the prior decision, there was post-service evidence of a fatal disease process.  However, there was no evidence of the fatal disease process during active service; and there was no accepted evidence linking the cause of death to any event in service.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The present claim was initiated by the appellant in November 2009.  Evidence added to the record includes an October 2009 addendum in VA treatment records, indicating that the Veteran had a piece of shrapnel removed from his right leg in 1991, and that he suffered from arthritis in his right knee and hip that likely was related to the wound; and additional statements and testimony from the appellant and her daughter.   

None of the additional treatment records relates to the esophageal cancer that caused the Veteran's death.  Nor is there any evidence suggesting that the claimed shrapnel wound to the Veteran's right leg was a contributing factor leading to his death, or resulting in his esophageal cancer and causing his death.  In this regard, the October 2009 addendum is not new and material.  

Both the appellant's and her daughter's statements and testimony regarding the Veteran's claimed shrapnel wound in active service are cumulative of statements made previously and, thus, are not new and material. 

The appellant is not shown to be competent to render an opinion as to the nature of the Veteran's esophageal cancer at the time of his death, or to relate the claimed shrapnel wound to the Veteran's right leg in active service as a contributing factor to his cause of death.  Here, there are no Jandreau exceptions.  Although she testified regarding a document which purported to link cause of death to active service, the actual document does not reach such conclusion.  

At the time of the prior decision, there was no accepted evidence linking the cause of the Veteran's death to active service or to a claimed in-service injury; nothing has changed.  There remains no competent evidence linking the remote cause of death to active service.  As new and material evidence has not been received, the claim for service connection for the cause of the Veteran's death is not reopened.

III.  Death Pension

VA pays non-service-connected death pension to the surviving spouse of a Veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served on active duty for a period of 90 days or more and such period began during a period of war, his service meets the service requirements under 38 U.S.C.A. § 1521(j), such that he was a Veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension.  See also 38 C.F.R. § 3.3(a)(3); (b)(4).  As the surviving spouse of a Veteran of a period of war, the appellant is eligible to receive non-service-connected death pension.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.

In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

Significantly, medical expenses in excess of five percent of the maximum income rate allowable may be excluded from an individual's income for the same 12-month annualization period, to the extent they actually were paid.  38 C.F.R. § 3.272(g).

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

For awards of nonservice-connected death pension benefits based on claims received on or after December 10, 2004, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3) (2015).

In the instant case, when the appellant filed her claim for VA pension benefits as a surviving spouse in November 2009, the maximum death pension amount was $7,933.  See 38 C.F.R. § 3.23; M21-1, Part I, Appendix B (2009, 2010).

The question in this case is whether the appellant's annual income from November 2009 exceeded the statutory limit.  The Board must make its decision on a year-by-year basis pursuant to statute.  

Information received from the appellant in September 2010 shows that her adjusted gross income in 2009 was $5,366.  The appellant also reported interest and dividend income in 2009 in the amount of $1220.  Information received from the Social Security Administration (SSA) in January 2010 shows that the appellant was entitled to $750 for January 2010, and monthly SSA payments of $796 beginning in February 2010.  Based on these figures alone, the appellant's yearly income for the 12-month period beginning November 2009 is $9,010; and for the 12-month period beginning November 2010 is $9,552.  Each of these amounts exceeds the applicable MAPR for purposes of entitlement to non-service-connected death pension.

Notwithstanding the above, the appellant was given the opportunity to show that her net worth and income do not exceed the applicable MAPR; she did not offer testimony on this issue at the January 2016 hearing. The MAPR is revised every December 1st and is applicable for the following 12-month period.  The Board encourages the appellant to reapply for VA death pension if changes in her Social Security income and increasing medical expenses actually paid make it possible that her countable income is less than the applicable MAPR in any given year.

The appellant and her daughter have written that her income does not pay all of her bills, and that she needs more support.  See statements received February 2014.  The Board is sympathetic to the appellant's circumstances.  Nonetheless, the income limits for entitlement to VA non-service-connected death pension, and the factors that may be considered in calculating countable income are established by law; and the Board is bound by that law.  Eligible survivors are entitled to payment of non-service-connected death pension only when their countable income is less than the applicable MAPR.

As the appellant's countable income for the reported periods exceeded the applicable MAPR, the Board must deny entitlement to payment of non-service-connected pension.


ORDER

The application to reopen a claim for service connection for the cause of the Veteran's death is denied.

Due to excessive income, entitlement to death pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


